                                                                                                                          Case 2:18-cv-01730-JAD-CWH Document 14 Filed 10/11/18 Page 1 of 3



                                                                                                                      1 Joel Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        demareel@ballardspahr.com
                                                                                                                      6
                                                                                                                        Attorneys for Defendant Citicorp North
                                                                                                                      7 America, Inc.

                                                                                                                      8

                                                                                                                      9                           UNITED STATES DISTRICT COURT
                                                                                                                     10                                  DISTRICT OF NEVADA
                                                                                                                     11 Kamaliha Brewster,                             CASE NO. 2:18-cv-01730-JAD-CWH
                                                                                                                     12          Plaintiff,
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 v.                                             STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                       EXTEND TIME FOR CITICORP NORTH
                                                                                                                     14 Citicorp North America, Inc., Synchrony        AMERICA, INC. TO RESPOND TO
                                                                                                                        Lending Inc., Trans Union, LLC and             PLAINTIFF’S COMPLAINT
                                                                                                                     15 Equifax Information Services LLC,

                                                                                                                     16          Defendants.
                                                                                                                     17

                                                                                                                     18          Plaintiff Kamiliha Brewster and defendant Citicorp North America, Inc.
                                                                                                                     19 (“Citicorp”) stipulate and agree that Citicorp may have up to and including October

                                                                                                                     20 25, 2018 to respond to plaintiff’s complaint (ECF No. 1), to provide time (i) for the

                                                                                                                     21 parties to investigate plaintiff’s allegations and discuss the potential for an early

                                                                                                                     22 resolution, and (ii) if needed, for Citicorp to prepare a response.1

                                                                                                                     23

                                                                                                                     24                               [Continued on following page.]
                                                                                                                     25

                                                                                                                     26

                                                                                                                     27   1      By filing this stipulation, Citicorp does not waive any defense, affirmative or
                                                                                                                     28          otherwise, that it may have in this matter.


                                                                                                                          DMWEST #18150372 v1
                                                                                                                          Case 2:18-cv-01730-JAD-CWH Document 14 Filed 10/11/18 Page 2 of 3



                                                                                                                      1          Citicorp’s response currently is due on October 11, 2018. This is the parties’

                                                                                                                      2 first request to extend this deadline, and it is made in good faith and not for purposes

                                                                                                                      3 of delay.

                                                                                                                      4          Dated this 11th day of October, 2018.

                                                                                                                      5 KAZEROUNI LAW GROUP, APC                        BALLARD SPAHR LLP
                                                                                                                      6
                                                                                                                        By: /s/ Michael Kind                            By: /s/ Lindsay Demaree
                                                                                                                      7 Michael Kind                                    Joel Tasca
                                                                                                                        Nevada Bar No. 13903                            Nevada Bar No. 14124
                                                                                                                      8 6069 South Fort Apache Road, Suite 100          Lindsay Demaree
                                                                                                                        Las Vegas, NV 89148                             Nevada Bar No. 11949
                                                                                                                      9                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                        Attorney for Plaintiff                          Las Vegas, Nevada 89135
                                                                                                                     10
                                                                                                                                                                        Attorneys for Defendant Citicorp North
                                                                                                                     11                                                 America, Inc.
                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15                                           ORDER
                                                                                                                     16                                           IT IS SO ORDERED.
                                                                                                                     17

                                                                                                                     18                                           ________________________________________
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     19
                                                                                                                                                                  DATED: October 11, 2018
                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18150372 v1                       2
                                                                                                                          Case 2:18-cv-01730-JAD-CWH Document 14 Filed 10/11/18 Page 3 of 3



                                                                                                                      1                              CERTIFICATE OF SERVICE

                                                                                                                      2          I certify that on October 11, 2018, and pursuant to Federal Rule of Civil

                                                                                                                      3 Procedure 5, a true copy of the foregoing STIPULATION AND ORDER TO EXTEND

                                                                                                                      4 TIME FOR CITICORP NORTH AMERICA, INC. TO RESPOND TO PLAINTIFF’S

                                                                                                                      5 COMPLAINT was filed via the Court’s CM/ECF System and electronically served by

                                                                                                                      6 the Court on all parties in interest:

                                                                                                                      7 Michael Kind, Esq.
                                                                                                                        Kazerouni Law Group, APC
                                                                                                                      8 6069 South Fort Apache Road, Suite 100
                                                                                                                        Las Vegas, NV 89148
                                                                                                                      9 mkind@kazlg.com
                                                                                                                        Counsel for Plaintiff
                                                                                                                     10
                                                                                                                        Joseph G. Went
                                                                                                                     11 Sydney Gambee
                                                                                                                        Holland & Hart LLP
                                                                                                                     12 9555 Hillwood Drive
                                                                                                                        Second Floor
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 Las Vegas, NV 89131
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        jgwent@hollandhart.com
                                                                                                                     14 srgambee@hollandhart.com
                                                                                                                        Counsel for Synchrony Lending, Inc.
                                                                                                                     15
                                                                                                                        Jason Revzin
                                                                                                                     16 Lewis Brisbois Bisgaard & Smith LLP
                                                                                                                        6385 S. Rainbow Blvd.
                                                                                                                     17 Suite 600
                                                                                                                        Las Vegas, NV 89118
                                                                                                                     18 jason.revzin@lewisbrisbois.com
                                                                                                                        Counsel for Trans Union, LLC
                                                                                                                     19
                                                                                                                        Bradley T Austin
                                                                                                                     20 Snell & Wilmer LLP
                                                                                                                        3883 Howard Hughes Pkwy., Ste. 1100
                                                                                                                     21 Las Vegas, NV 89169
                                                                                                                        baustin@swlaw.com
                                                                                                                     22 Counsel for Equifax Information Services, Inc.

                                                                                                                     23

                                                                                                                     24
                                                                                                                                                          /s/ Mary Kay Carlton
                                                                                                                     25                                   An Employee of Ballard Spahr LLP
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #18150372 v1                     3
